Citation Nr: 1210227	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  07-25 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity cold injury residuals.

2.  Entitlement to service connection for right great toe fracture residuals.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.  

These matters initially came before the Board of Veterans' Appeals  (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan.

The Board observes that this case was remanded by the Board in July 2010.  The Board remanded these claims so that additional development of the evidence could be conducted.  As discussed below, the Board finds that there was not substantial compliance with its remand with respect to those issues addressed herein and that it may not therefore proceed with a determination as to these issues at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also observes that the Veteran failed to report for a hearing which was scheduled to have been conducted by a Veterans Law Judge in November 2008.  Therefore, the Board will proceed as if the request for the hearing had been withdrawn.  38 C.F.R. § 20.704(d).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, the Board previously remanded these claims in July 2010.  To this, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall, 11 Vet. App. at 271.  As such, compliance with the terms of the remand -- not fully and sufficiently accomplished following the July 2010 remand -- is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.

The Veteran asserts that service connection for bilateral lower extremity cold injury residuals and for residuals of a fracture of his right great toe is warranted.  He claims that while on guard duty in Germany he suffered frostbite affecting both of his feet, after which they were thawed out with hot towels.  This occurred about one month before his service separation.  See VA Form 21-4138.  He adds that he fractured his right great big toe during basic training at Fort Knox; the Veteran claims he was seen at sick call following this injury which resulted in his toenail coming off.  Id.  

The Veteran's service treatment records include a pre-induction Report of Medical Examination dated in November 1965, which shows normal clinical evaluation of the Veteran's lower extremities and feet.  The Veteran did, however, note prior foot trouble.  See November 1965 Report of Medical History.  The available service treatment records include those dated during the Veteran's period of basic training from Ireland Army Hospital, as well as medical treatment records reflective of treatment provided the Veteran in Bad Hersfeld, Germany.  Review of the Veteran's service separation examination, dated in November 1967, shows no clinical findings concerning either his feet or toes.  Also, the Veteran did not at this time complain of previous foot trouble.  See Report of Medical History.  

Post service treatment records pertinent to the claims on appeal are first dated in 2005.  A January 2005 VA podiatry record shows that the Veteran complained of foot pain, mostly in his heels, first beginning 18 to 20 years earlier.  This, notes the Board, would have been in approximately 1985 to 1987.  He denied previous injury.  The diagnosis supplied was "not consistent with but compatible with plantar fasciitis without or without calcaneal shelf."  April and August 2005 VA podiatry treatment records include, respectively, diagnoses of heel spur/plantar fasciitis and heel pain/plantar fasciitis, metatarsalgia.

As part of the Board's July 2010 remand, the Veteran was to be afforded a VA examination "for the purpose of ascertaining the nature and etiology of any disorder of the lower extremities."  This examination was conducted in August 2010.  

Review of the August 2010 VA feet examination report shows that the Veteran's claims file and medical records had been reviewed.  The Veteran gave a history of breaking his right great toe during his military service, at which time the nail was torn off.  He claimed to have since developed arthritis in the toe for which he took medication.  He also gave a history of incurring frostbite in his feet in January 1968 just before leaving Germany.  This frostbite he mentioned affected the bottom of his feet and his toes.  The examiner specifically referenced many (in excess of 10) service treatment records, and commented that there was no documentation in the Veteran's claims file showing a history of either a fracture of the Veteran's right great toe or frostbite of the bilateral feet.  After examining the Veteran diagnoses of onychomycosis of the bilateral great toenails, bilateral heel spurs, plantar fasciitis, and osteoarthritis of the great right toe were provided.  X-ray examination confirmed the osteoarthritis.  The examiner opined that the foot pain and neuralgia was not caused by or a result of military service.  As rationale for the opinion, the examiner commented that there was no evidence of a fractured right great toe or frostbite of the bilateral feet in the Veteran's claims folder, thus the complaints of foot pain that the Veteran is claiming is not associated with his military service.

While the VA examiner in August 2010 provided diagnoses of onychomycosis of the bilateral great toenails, bilateral heel spurs, plantar fasciitis, and osteoarthritis of the great right toe, she seemed to only provide an etiology opinion concerning "foot pain and neuralgia."  This opinion is clearly not responsive to the opinion requested as part of the Board's July 2010 remand.  Stegall.  Thus, on remand the examiner should be requested to provide an opinion as to whether the onychomycosis of the bilateral great toenails, bilateral heel spurs, plantar fasciitis, and/or osteoarthritis of the great right toe is at least as likely as not related to the Veteran's active service, to include the reported right great toe fracture and frostbite and cold-related injuries.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file must be made available to and reviewed by the VA advanced practice nurse who conducted the August 2010 VA feet examination.  If she is not available, the Veteran's claims file must be made available to and reviewed by another appropriate medical professional.  

The examiner should provide a medical opinion that clearly specifies whether it is at least as likely as not that any currently identified lower extremity disorders, such as onychomycosis of the bilateral great toenails, bilateral heel spurs, plantar fasciitis, and/or osteoarthritis of the great right toe is related to the Veteran's service, to include as due to the reported right great toe fracture and frostbite and cold-related injuries.  The opinion must reflect consideration of the Veteran's report regarding right great toe injury and cold injury of the feet during service in arriving at an opinion concerning any relationship between current disability and service.  

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  To help avoid future remand, the RO/AMC must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall.

3.  After completing the required actions, and after conducting any additional development necessary based on the information obtained, the RO/AMC should readjudicate the Veteran's service connection claims.  If the benefit sought on appeal remains in any respect denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

